Citation Nr: 1204037	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-31 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, AZ


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for insomnia.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for insomnia.

5.  Entitlement to service connection for a left inguinal hernia.

6.  Entitlement to service connection for posttraumatic right elbow arthritis.

7.  Entitlement to service connection for stomach ulcers.

8.  Entitlement to a rating in excess of 10 percent for right ulnar neuropathy with right hand paresthesias.

9.  Entitlement to a rating in excess of 10 percent for a left neck cyst, status post excision, with recurrence and residual left neck scar.

10.  Entitlement to a rating in excess of 10 percent for status post injury to the right elbow with olecranon process fracture.

11.  Entitlement to a compensable rating prior to February 27, 2008, for residuals of a right inguinal hernia repair with perioperative site nerve injury and a rating in excess of 10 percent from February 27, 2008.

12.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 2002 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA), which, among other things granted an increased 10 percent rating for a left neck cyst, status post excision, with recurrence and residual left neck scar effective from June 17, 2008.  A July 2009 rating decision granted an increased 10 percent rating for residuals of a right inguinal hernia repair with perioperative site nerve injury effective from February 27, 2008.  Jurisdiction over the appeal was subsequently transferred to the VARO in Chicago, Illinois, and an October 2010 rating decision granted an increased 10 percent rating for right ulnar neuropathy with right hand paresthesias effective from June 9, 2004.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involves multiple complex medical issues and is more appropriately addressed as a separate issue.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  

In August 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran's attorney waived agency of original jurisdiction review of evidence received by the Board in support of the appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left knee disorder, insomnia, and posttraumatic right elbow arthritis, entitlement to increased ratings for right ulnar neuropathy with right hand paresthesias, for status post injury to the right elbow with olecranon process fracture, and for residuals of a right inguinal hernia repair with perioperative site nerve injury, and for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On November 22, 2011, prior to the promulgation of a decision in the appeal, the appellant's attorney requested a withdrawal of the appeal of the issue of entitlement to service connection for stomach ulcers.

2.  All relevant evidence necessary for an equitable disposition of the issues on appeal as to reopen the left knee and insomnia service connection claims and for entitlement to service connection for a left inguinal hernia and entitlement to a rating in excess of 10 percent for a left neck cyst, status post excision, with recurrence and residual left neck scar has been obtained.  

3.  Evidence added to the record since the September 2004 rating decision as to the left knee disorder and insomnia service connection claims is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claims.

4.  The evidence shows a left inguinal hernia was not manifest in active service, is not shown to have developed as a result of an injury or disease during active service, and was not incurred or aggravated as a result of a service-connected disability.

5.  The service-connected left neck cyst, status post excision, with recurrence and residual left neck scar is presently manifested by no more than a painful superficial scar.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for stomach ulcers have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  New and material evidence for entitlement to service connection for a left knee disorder was received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  New and material evidence for entitlement to service connection for insomnia was received and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.  A left inguinal hernia was not incurred in or aggravated by military service and is not secondary to a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

5.  The criteria for a rating in excess of 10 percent rating for a left neck cyst, status post excision, with recurrence and residual left neck scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (effective prior to October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeal Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal for the issue of entitlement to service connection for stomach ulcers and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed.

Duties to Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in March 2008, April 2008, June 2008, and December 2009.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The Veteran was adequately notified of these matters by the RO's March 2008 letter.

With regard to an increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice as to the increased rating claim addressed in this decision was provided in this case.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the June 2008 correspondence.  The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, copies of medical literature, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained concerning the issues addressed in this decision are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with these claims would not cause any prejudice to the appellant.

New and Material Evidence Claims

VA law provides that service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA law provides that a claimant may reopen a finally adjudicated claim by presenting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, an September 2004 rating decision denied entitlement to service connection for a left knee disorder and insomnia.  The RO found that there was no evidence of treatment for a left knee disorder or insomnia in service and no evidence that these disorders were secondary to a service-connected disability.  The Veteran did not appeal and these decisions became final.  

Based upon a comprehensive review of the record, the Board finds the evidence added to the claim for entitlement to service connection for a left knee disorder and insomnia is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence submitted in support of the Veteran's request to reopen these claims includes private medical records associated with a left partial meniscectomy performed in September 2004 which was within three months of his separation from active service.  It is also significant to note that a July 2004 VA psychiatric examiner found the Veteran's sleep difficulty was due to pain, including as a result of left knee pain.  The Court has held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, as the evidence added to the record meets these criteria the claims must be reopened.  

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, service treatment records are negative for complaint, treatment, or diagnosis of a left inguinal hernia.  Records show the Veteran underwent right inguinal hernia repair in December 2002 and right inguinal exploration with lysis of adhesion with a partial nerve excision and removal of a suture granuloma in October 2003.  A January 2004 medical board examination included a diagnosis of chronic right inguinal pain with possible nerve entrapment/irritation.  

VA treatment records dated in April 2008 noted that an examination revealed tenderness to the left scrotal contents and a possible slight impulse without a clear cut protrusion.  The examiner questioned whether there was any present left hernia and noted there was little indication to warrant exploration, but that if the Veteran continued to complain it would be evaluated by ultrasound or computerized tomography (CT) scan.  

On VA scars examination in August 2008 the Veteran reported that he began to experience left groin pain approximately six months earlier.  The examiner noted there was a small reducible left inguinal hernia.  It was the examiner's opinion that the disorder was not caused by or a result of the Veteran's service-connected right inguinal hernia disability and was more likely due to some other etiology.  

Based upon the evidence of record, the Board finds that a left inguinal hernia was not manifest in active service, that it is not shown to have developed as a result of an injury or disease during active service, and that it was not incurred or aggravated as a result of a service-connected disability.  The August 2008 VA medical opinion as to this matter is persuasive.  The opinion is shown to have been based upon a substantial review of the evidence of record and a thorough examination of the Veteran.  Adequate rationale for the etiology opinion was provided.  Although the examiner did not identify the specific "other etiology" believed to have caused the Veteran's left inguinal hernia, the Court has held that there was no need for an etiology opinion to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  

There is no competent evidence in this case indicating that the Veteran's left inguinal hernia was incurred as a result of active service.  In fact, upon examination in August 2008 the Veteran reported his symptoms had only begun six months earlier.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements in this case are, at most, conclusory assertions of a nexus between his left inguinal hernia and service or the service-connected right inguinal hernia disability.  As questions of a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for this disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Therefore, the Board finds entitlement to service connection for a left inguinal hernia must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's service connection claim for a left inguinal hernia.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon award of service connection, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).  The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

The Veteran seeks an increased rating for his service-connected left neck cyst, status post excision, with recurrence and residual left neck scar, which is rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (effective from the date of receipt of his increased rating claim on June 17, 2008).  At the outset the Board notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received on June 17, 2008, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

The Board further notes that the September 2004 rating decision assigned a noncompensable rating for this disability under diagnostic code 7800.  It is also significant to note that the October 23, 2008, revisions made no substantive changes that may be construed as applicable to the present claim.  The changes to diagnostic code 7800 added notes number four (which clarified that ratings under diagnostic code 7800 should separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned) and number five (which clarified that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and that the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation).  These matters are not applicable in this case.

The revisions to diagnostic code 7804 provided for evaluations of unstable or painful scars (30 percent for five or more scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and 10 percent for one or two scars that are unstable or painful).  The notes associated with that diagnostic code were also revised (Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar; Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars; and Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable).  There is no indication that these revised criteria are applicable or material to the present appeal.

Under the applicable regulations in this case, the following may be considered in evaluating the Veteran's claim for increase: 

7800
Disfigurement of the head, face, or neck:
Rating

With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  
80

With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement
50

  With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement  
30

With one characteristic of disfigurement
10

Note (1): The 8 characteristics of disfigurement, for purposes of evaluation under Sec. 4.118, are: 
Scar 5 or more inches (13 or more cm.) in length. 
Scar at least one-quarter inch (0.6 cm.) wide at widest part. 
Surface contour of scar elevated or depressed on palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.). 
Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 
 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate. 
Note (3): Take into consideration unretouched color photographs when evaluating under these criteria. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior to October 23, 2008).

7804
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See Sec. 4.68 of this part on the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to October 23, 2008).

7819
Benign Skin Neoplasm

 
Rate as disfigurement of the head, face, or neck (DC 7800), or impairment of function, scars (DC's7801, 7802, 7803, 7804, or 7805), or impairment of function.
 
38 C.F.R. § 4.118, Diagnostic Code 7819 (effective prior to October 23, 2008).

In this case, a July 2004 VA examination noted a cyst to the left side of the Veteran's neck had been removed in May 2004.  It was further noted that the scar had been healing well and was nontender.  Examination at that time revealed a one centimeter (cm) scar to the left neck that was slightly erythematous, but was not raised, attached, or tender.  

A September 2004 rating decision established service connection.  A noncompensable rating was assigned under diagnostic code 7800.

On VA examination in August 2008 the Veteran reported that he had no residual deficits following his May 2004 surgery, but that beginning approximately one year earlier he had noticed a recurrence of the cyst which had since increased in size.  He stated that he experienced pain when wearing collared shirts and that he wore a Band-Aid over the cyst when wearing collared shirts.  The examiner noted that there was a one centimeter linear scar located nine centimeters below the left earlobe, which was not raised, not painful to palpation of the scar, and was not adherent to the underlying tissue.  The scar appeared to be stable and there was no loss of skin covering over the scar such as an ulceration or breakdown of the skin.  There was no elevation or depression to the surface contour of the scar on palpation.  The scar was described as superficial and slightly hypopigmented.  There was no evidence of inflammation, edema, keloid formation, or limitation of motion or function caused by the scar.  There was, however, a recurrent subcutaneous cyst inferior to the scar that was approximately .5 cm in size, slightly indurated, and mild to moderately tender to palpation.  The diagnoses included recurrent left-sided cyst to the neck.  The examiner stated that the cyst was likely due to the same process as the previous cyst and was symptomatic when the Veteran wore collared shirts.

On VA examination in July 2010 the Veteran complained of a recurrent cyst.  The examiner noted a small cyst-like lesion approximately 3/8 inch in diameter at its widest point which was superficial involving the skin.  It was adjacent to a 3/4 inch scar.  There was normal texture to the skin with no evidence of pain, breakdown, adherence to underlying tissue, atrophy, frequent loss of skin over the scar due to ulceration or breakdown, elevation or depression of the surface, underlying soft tissue damage, inflammation, edema, keloid formation, discoloration of the scar compared to the normal skin, induration or inflexibility of the skin near the scar, or pain of limitation of motion due to the scar.  There was also no evidence of limitation on routine daily activities or employment due to the scar and no gross distortion, asymmetry, or disfigurement.  The cyst area was not inflamed at the time of the examination.  

Based upon the evidence of record, the Board finds the Veteran's service-connected left neck cyst, status post excision, with recurrence and residual left neck scar, is presently manifested by no more than a painful superficial scar.  While a left neck cyst is shown to have recurred which is painful when he wears a collared shirt, there is no evidence of an unstable scar, disfigurement, limitation of motion or function, more than one or two painful scars, a scar 5 or more inches in length, surface contour of scar that is elevated or depressed on palpation, a scar adherent to underlying tissue, hypo-or hyper-pigmented skin in an area exceeding six square inches, abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, or skin indurated and inflexible in an area exceeding six square inches.  The Veteran is currently in receipt of the maximum rating for scars under 38 C.F.R. § 4.118, Diagnostic Codes 7804 (effective prior to October 23, 2008).  While the Veteran is competent to report the symptoms he experiences with respect to his neck cyst, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular rating.  Therefore, the Board finds that entitlement to a rating in excess of 10 percent is not warranted.

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds the overall evidence of record in this case demonstrates the assigned schedular evaluation is adequate for the service-connected disability at issue.  There is no evidence indicating a marked interference with employment or frequent medical treatment as a result of this disability.  In fact, VA examiners found the service-connected scar disability was not disfiguring and caused no limitation on employment.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance of the evidence is against the Veteran's claim.


ORDER

The appeal for entitlement to service connection for stomach ulcers is dismissed.

New and material evidence was received to reopen a claim for entitlement to service connection for a left knee disorder; to this extent the appeal is granted.

New and material evidence was received to reopen a claim for entitlement to service connection for insomnia; to this extent the appeal is granted.

Entitlement to a rating in excess of 10 percent for a left neck cyst, status post excision, with recurrence and residual left neck scar, is denied.


REMAND

A review of the record shows the Veteran was provided adequate VCAA notice addressing his remaining claims.  The Board finds, however, that these claims involve complex medical disorders with inconsistent medical findings.  Therefore, additional development as to the remaining issues is required prior to appellate review.  The Board notes further that the Veteran's attorney has raised additional issues that must be addressed by the RO prior to appellate review.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, 21 Vet. App. at 312.  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

The Board notes that the evidence submitted in support of the Veteran's request to reopen the left knee disorder and insomnia claims includes private medical records associated with a left partial meniscectomy performed in September 2004.  It is significant that this treatment was provided within three months of his separation from active service; however, an August 2004 report also noted that the Veteran's left knee had been scoped eight years earlier, prior to active service, for a medial meniscal tear.  As a July 2004 VA psychiatric examination found the Veteran's sleep difficulty was due to pain including as a result of left knee pain, the insomnia issue is inextricably intertwined with the left knee disorder claim.  The Board finds that the Veteran should be requested to provide additional information as to any left knee treatment he received prior to active service and as to any specific injury or symptom increase he incurred during active service.

The Board also notes that the evidence of record includes inconsistent medical findings as to the orthopedic and neurologic manifestations associated with the Veteran's service-connected residuals of a right elbow fracture and right inguinal hernia repair.  The Veteran and his attorney have asserted that VA examinations were inadequate and specifically that a July 2010 examiner had failed to adequately consider the findings of SSA and service medical evaluation board examinations.  Although the July 2010 examiner provided diagnoses including healed right elbow fracture with mild strain, neuropraxia of the right ulnar nerve, postoperative right hernia surgery with nerve injury, and right revision hernia surgery with right hernia scar, there was no discussion of the in-service upper extremity EMG findings nor of the SSA examination findings as to the physical limitations of disability.  

Further, the Veteran's attorney has asserted that VA examiners have not adequately addressed the evidence of record indicating that the Veteran's insomnia is due to pain from his service-connected disabilities; that the Veteran's right inguinal hernia repair (inguinodynia) has resulted in additional disability of the low back and bilateral legs including the hips and right thigh resulting in increased impairment; and that the Veteran's service-connected right elbow disability has resulted in separate impairment of the right elbow and right hand that both warrant compensable evaluations.  Therefore, it appears that the Veteran's attorney is attempting to reopen the Veteran's claim for service connection for a low back disability to include as secondary to service-connected disability (denied in prior September 2004 rating decision); and to raise claims of service connection for bilateral leg disabilities to include of the hips and right thigh.  Since these issues are inextricably intertwined with the increased rating claims as well as the claims for a TDIU, they must be addressed by the RO prior to appellate consideration.  


Therefore, the Board finds that additional development including examinations is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues remaining on appeal.  He should be specifically requested to identify or provide records associated with any left knee treatment he received prior to active service, including in approximately 1996, any specific injury or symptom increase he incurred during active service, and for any left knee treatment prior to active service.  After the Veteran has signed the appropriate releases, records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The Veteran should be provided an appropriate VA examination(s) for an opinion as to:

(a) whether there is at least a 50 percent probability or greater (at least as likely as not) that a left knee disorder was incurred as a result of active service, to include whether a preexisting left knee disorder was aggravated beyond the normal progress of the disorder during active service; 

(b) whether there is at least a 50 percent probability or greater (at least as likely as not) that a left knee disorder is proximately due to OR, alternatively, permanently aggravated by a service-connected disability including the Veteran's service-connected right inguinal hernia repair;

(c) whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a sleep disorder including insomnia that is proximately due to OR, alternatively, permanently aggravated by service-connected disabilities including any chronic pain from such disabilities.   

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be provided an appropriate VA orthopedic and neurologic examination for opinions as to:

(a) whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran has posttraumatic arthritis to the right elbow as a result of active service or a service-connected disability; and 

(b) the current nature of his service-connected residuals of a right elbow injury, right ulnar neuropathy with right hand paresthesias, and residual right inguinal hernia repair with nerve injury at the perioperative site to include:

-a description distinguishing any specific and separate impairment of the right elbow from the hand;

-whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran has a separate low back disability, and/or separate or additional bilateral leg disabilities to include the hips and right thigh (apart from any paralysis of the ilio-inguinal nerve) that are proximately due to OR, alternatively, permanently aggravated by the Veteran's service-connected right inguinal repair and specifically, by the related nerve injury at the perioperative site.

All indicated examinations, tests, and studies are to be performed.  If X-ray studies of the right elbow and nerve conduction and EMG studies of the upper and lower extremities are not found to be necessary for an adequate opinion, the examiner must provide adequate rationale for that determination.

The examiner should summarize the pertinent service and post-service evidence of record and address the extent to which the Veteran's service-connected disabilities individually or in association with each other have resulted in occupational impairment to include whether substantially gainful employment is prevented as a result of these disabilities.  In making an assessment as to whether the Veteran is capable of obtaining or retaining gainful employment, the examiner should only take into account his service-connected disabilities, and should not consider nonservice-connected disabilities or the Veteran's age.  

Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Following any additional procedural and evidentiary development deemed necessary including provision of any appropriate notice under the VCAA, the RO/AMC should adjudicate the claims for service connection for bilateral leg disabilities to include the hips and right thigh (and other than that for which service connection has already been established), and the request to reopen the claim for service connection for a low back disability to include on a secondary service connection basis.  The Veteran should be informed that these issues are not on appeal unless there is a notice of disagreement and a substantive appeal at to each issue.  

5.  After completion of the above and any additional development deemed necessary, the claims remaining  on appeal should be reviewed with appropriate consideration of all the evidence of record.  The RO/AMC should consider the arguments of the Veteran's attorney including the request for extraschedular consideration of the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


